Citation Nr: 9925804	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  97-05 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an increased disability evaluation for 
lumbosacral strain, rated 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1989 to June 
1990.

This matter comes before the Board of Veteran's Appeal 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The sole issue developed for appellate review is the one set 
forth on the claims folder.  To the extent the appellant or 
her representative may desire to raise a claim for service 
connection for additional low back pathology, such claims 
should be directed with specificity to the RO.


REMAND

After this case was received at the Board the appellant has 
provided additional evidence and argument in support of her 
claim.  This information was not submitted with waiver of RO 
jurisdiction.  As such, the matter must be referred to the RO 
for initial review.  38 C.F.R. § 20.1304 (1998).

Moreover, as the appellant was pregnant at the time of the 
last VA examination, and as she had objected to the findings 
of such examination, additional examination will be 
undertaken.  She has reported obtaining private medical 
treatment, many records have been submitted, but she will 
have opportunity to supplement the record with new records if 
available.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the appellant 
and afford her an opportunity to submit 
additional medical records not already on 
file, concerning any recent treatment she 
may have had.  To the extent she desires 
the assistance of the RO in obtaining 
such records, she should provide 
appropriate information and release forms 
as needed to allow the RO to attempt to 
obtain such records.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO should arrange for a VA 
physical examination of the appellant's 
lumbosacral strain.  It is noted that 
this is the sole pathology for which 
service connection is currently in 
effect.  All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the examiner 
for review prior to the examination.  The 
examiner should, to the extent possible, 
detail pathology caused by the 
lumbosacral strain, as opposed to other 
back problems found.  Limitation of 
motion, if any should be set forth, as 
should the findings of what would 
constitute full motion.  It should be 
indicated whether such limitation is due 
to the service connected strain.  It 
should also be indicated if spasms are 
present due to the service connected 
strain.  To the extent these matters 
cannot be resolved without resort to 
speculation, that too should be set forth 
in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the RO should readjudicate the instant claim.  To 
the extent the benefits sought are not granted, the appellant 
and her representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be referred 
to the Board for further appellate consideration, if in 
order.  No action is required of the appellate until she is 
notified.  The Board intimates no opinion as to the outcome 
of this claim by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



